Citation Nr: 1400520	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty for 29 days in April 1968.  Documents of record reflect that he served in the Merchant Marine on dates between 1961 and 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was subsequently transferred to the Winston-Salem, North Carolina RO.  
 
In June 2012, the Board issued a decision on the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In August 2013, the parties to the appeal filed a Joint Motion for Remand.  The Court granted the motion and remanded the matter to the Board.  While the Veteran was represented by counsel before the Court, he is unrepresented at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional VA examination is required prior to adjudicating the matter on the merits.  As noted by the parties to the Joint Motion for Remand, the opinion rendered during the VA examination in July 2010 is unclear and is subject to multiple interpretations, and therefore, is not adequate for VA purposes.  

Specifically, the examiner found that the currently diagnosed mood disorder and cognitive disorder were "less likely as not...solely due to military service."  

The examiner's rationale suggests that the current disorders are not due to service; however, her use of the term "solely" suggests that some component of the disorders may be related to service.  While the stated opinion may be result of a misunderstanding of the components of service connection; the Board is precluded from substituting its own unsubstantiated medical opinion.  As such, further examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to obtain opinions as to the current nature and etiology of his acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder is due to or aggravated by his 29-day period of active service.  

In rendering an opinion, the examiner should not consider whether any psychiatric disorder is solely due to service.  In order for service connection to be granted, the law does not require that a disability's origin solely originate in service.  

The examiner is further advised that the Veteran's service in the Merchant Marine does not constitute "active military service" for which VA benefits are payable.  As such, his only active duty military service is the 29-day period in April 1968.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.   

2.  Thereafter, adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


